LAW LlBRAP"-?Y

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS  PACIFIC REPORTER

NO. 30290

IN THE INTERMEDI'ATE C’OURT OF APPEALS
OF THE STATE OF HAWAI‘I

. RGBERT SOMERS, Pl_&il'].tiff-App€].l&l'lt, '\/'.
SUMMERLIN LIFE & HEALTH INSURANCE COMPANY, C&T RESTAURANTS, LLC,
dba DANIEL THIEBAUT RESTAUR.ANT &: CATERING, JOHN DOES ]_~10@

Defendants-Appellees §§ §§

 
     

. . ¢..
APPEAL FROM THE cIRcUIT coURT oF THE THIRD c T §
(cIvIL No. 03-1-03181869 P.2d 1334, 1338 (1994). The separate judgment must "either
resolve all claims against all parties or contain the finding
necessary for certification under HRCP [Rule] 54(b)." ;d4 "An
appeal from an order that is not reduced to a judgment in favor
or against the party by the time the record is filed in the
supreme court will be dismissed." lQ; at l20, 869 P.2d at 1339
(footnote omitted). Consequently, "an order disposing of a
circuit court case is appealable when the order is reduced to a
separate judgment." Alford v. Citv and Count of Honolulu, 109
Hawafi'14, 20, 122 P.3d 809, 815 (2005) (citation omitted)
(emphasis added). For example, the supreme court has explained
that, "[a]lthough RCCH [Rule] 12(q) [(regarding dismissal for
want of prosecution)] does not mention the necessity of filing a
separate document, HRCP [Rule] 58, as amended in 1990, expressly
requires that 'every judgment be set forth on a separate
document.'" Price v. ObaVashi Hawaii Corporation, 81 HawaiH
171, 176, 914 P.2d 1364, 1369 (1996) (emphases added).

The two December 14, 2009 orders are not judgments,
but, instead, they are interlocutory orders. On March 15, 2010,
the appellate court clerk filed the record on appeal for
appellate court case number 30290, at which time the record on
appeal did not contain a separate judgment that resolves all
claims in this case. Absent a separate, appealable judgment,
Appellant Somers's appeal is premature and we lack appellate
jurisdiction. Therefore,

IT IS HEREBY ORDERED that appellate court case number
3029O is dismissed for lack of appellate jurisdiction.

DATED: Honolulu, HawaiHq JUne 211 20lO'

&'»,“»¢¢%¢.,»»

Chief Judge

Qw@/  a

Associate Ju ge